856 P.2d 321 (1993)
121 Or. App. 661
STATE of Oregon, Respondent,
v.
Chester B. WOODS, Appellant.
92C-20826; CA A77593.
Court of Appeals of Oregon.
Submitted on Record and Briefs June 10, 1993.
Decided July 14, 1993.
Sally L. Avera, Public Defender, and Diane L. Alessi, Chief Deputy Public Defender, Salem, filed the brief for appellant.
Theodore R. Kulongoski, Atty. Gen., Virginia L. Linder, Sol. Gen., and Kaye E. Sunderland, Asst. Atty. Gen., Salem, filed the brief for respondent.
Before RICHARDSON, C.J., and ROSSMAN and DE MUNIZ, JJ.
PER CURIAM.
Pursuant to plea negotiations, defendant pled guilty to the offense of being a "felon in possession of a firearm." ORS 166.270. The court then dismissed a charge of robbery, on motion of the state. Defendant challenges the term of post-prison supervision imposed. Although the state concedes that the court erred, we do not have authority to review the claim of error, because the sentence resulted from a plea agreement. ORS 138.222(2)(d); State v. Adams, 315 Or. 359, 847 P.2d 397 (1993); State v. Kilborn, 120 Or.App. 462, 852 P.2d 935 (1993); State v. Johnston, 120 Or.App. 165, 851 P.2d 1156 (1993).
Affirmed.